Case 1:05-cr-20429-PAS Document 212 Entered on FLSD Docket 06/09/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 05-20429-CR-SEITZ


  UNITED STATES OF AMERICA,

  v.

  WILL ROBINSON,

         Defendant.
  _____________________________________/

                   ORDER DENYING DEFENDANT WILL ROBINSON’S
                       MOTION FOR EARLY TERMINATION OF
                    SUPERVISED RELEASE WITHOUT PREJUDICE

         THIS MATTER is before the Court on Defendant Robinson’s Motion for Early

  Termination of his Supervised Release [DE 208].      Mr. Robinson’s Probation Officer in the

  Central District of California does not oppose the motion.    However, both the Government

  [DE 210] and the Probation Officer in the Southern District of Florida do oppose the motion.

  Having considered the motion, the opposition and reply, the Court will deny the motion

  without prejudice because neither the Defendant nor his California Probation Officer have

  provided sufficient information to enable the Court to conduct a §3553 factors analysis to

  justify early termination.

         The Defendant is to be commended for completing an AA degree, remaining arrest

  free and having stable employment as a dispatcher and truck driver with MBS Transit Global

  Logistics.   However, his barebones motion does not provide sufficient specific information as

  to his present status from which the Court can assess whether the §3553(a) factors justify

  early termination.   The Court has the PSI, prepared over 15 years ago, that raised issues as

  to Mr. Robinson’s veracity to Probation, and the docket which indicates that the BOP at one

  point imposed a Public Safety Classification. Additionally, the Court recalls that a juror
Case 1:05-cr-20429-PAS Document 212 Entered on FLSD Docket 06/09/2021 Page 2 of 3




  advised the Court, after the trial, that the Defendant’s mother confronted the juror about the

  verdict outside the courthouse in a manner that upset the juror.     Finally, the Defendant’s

  present employer’s name is very similar to a shipping business he owned that was a key drug

  transporter in the crime of conviction.

         Hopefully, the Defendant is not the individual he was prior to 2005 whose monetary

  focus contributed to his intentional decision to engage in the conduct resulting in his

  conviction.   However, until he provides confirmable information as to his specific conduct

  while in custody and since his release, to give the Court and his community confidence that

  he has changed and is affirmatively committed to being an exemplary law abiding returning

  citizen, the Court cannot grant early termination.

         The Court wants Mr. Robinson, a bright and talented individual, to successfully

  reintegrate as a law-abiding citizen and if he establishes a record supporting such a

  conclusion, the Court will consider a renewed motion for early termination. The information

  the Court needs for its §3553 analysis includes updating the information contained in the

  personal background portion of the PSI.   Such information includes facts about his housing

  arrangements since his release, status of family members and personal relations, the

  stability of his finances and debt and concrete details as to his educational plans. The Court

  also needs information as to his full employment picture since release, including information

  about his present employer, its relation to his prior business and any other employment prior

  to the present position, his duties, responsibilities and opportunities for advancement and

  the details about any other businesses which provide him and his family revenue.      Finally,

  the Court needs information about his pro social contributions to the community beyond

  merely completing his required community service hours.         The Court understands the

  Defendant’s desire for early termination, but with the limited information provided in the

  motion, the Court cannot grant the motion. Therefore, it is


                                                2
Case 1:05-cr-20429-PAS Document 212 Entered on FLSD Docket 06/09/2021 Page 3 of 3




        ORDERED that Defendant’s Motion for Early Termination [208] is DENIED

  without prejudice.

        DONE AND ORDERED in Miami, Florida, this 9th day of June, 2021.


                                       _______________________
                                       PATRICIA A. SEITZ
                                       UNITED STATES SENIOR DISTRICT JUDGE


  cc:    All counsel of record




                                          3
